Order entered October 5, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-01208-CV

                           IN RE DALTON PFIFFNER, Relator

                Original Proceeding from the 254th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF-10-20122

                                          ORDER
               Before Chief Justice Wright, Justice Bridges, and Justice Stoddart


       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                     /s/   DAVID L. BRIDGES
                                                           JUSTICE